                 Case 2:14-cv-06456-GW-E Document 963 Filed 04/15/21 Page 1 of 3 Page ID #:31574



                          1 WILLIAM D. WICK (State Bar No. 063462)
                                  bwick@ww-envlaw.com
                          2 ANNA L. NGUYEN (State Bar No. 226829)
                                  anguyen@ww-envlaw.com
                          3 WACTOR & WICK LLP
                               3640 Grand Avenue, Suite 200
                          4 Oakland CA 94610-2023
                               Telephone: (510) 465-5750
                          5
                               Attorneys for Defendant, Counter-Complainant, and Cross-Complainant
                          6 HALLIBURTON AFFILIATES, LLC
                          7
                          8
                          9
                       10                           UNITED STATES DISTRICT COURT
                       11                     CENTRAL DISTRICT COURT OF CALIFORNIA
                       12
                       13
                               ARCONIC INC., et al.,                         Case No. 2:14-cv-06456 GW (Ex.)
                       14
                                              Plaintiffs,                    DECLARATION OF WILLIAM
                       15           v.                                       D. WICK IN SUPPORT OF
                       16 APC INVESTMENT CO., et al.,                        PATSOURAS DEFENDANTS’
                       17
                                                                             REPLY IN THEIR MOTION
                                                 Defendants.                 FOR SUMMARY JUDGMENT
                       18                                                    AGAINST PLAINTIFFS
                       19
                       20 AND RELATED CROSS ACTIONS,
                       21 COUNTERCLAIMS AND THIRD-PARTY
                               COMPLAINTS
                       22
                       23
                       24
                       25
                       26
                       27
                       28
WACTOR & WICK LLP
3640 Grand Avenue, Suite 200                                               -1-
     Oakland, CA 94610
                                         DECLARATION OF WILLIAM D. WICK ISO PATSOURAS PROPERTY
                                                  DEFENDANTS’ REPLY - MSJ AGAINST PLAINTIFFS
                                                    - Case No. 2:14-CV-06456 GW (Ex.)
                 Case 2:14-cv-06456-GW-E Document 963 Filed 04/15/21 Page 2 of 3 Page ID #:31575



                          1          I, William D. Wick, declare as follows:
                          2          1. I am an attorney at law admitted to the California State Bar and the Central
                          3
                               District of California. I am a partner at Wactor & Wick LLP, 3640 Grand Avenue,
                          4
                               Suite 200, Oakland, CA 94610. I represent Halliburton Affiliates, LLC in this case.
                          5
                          6          2. I have personal knowledge of the facts set forth in this declaration.
                          7          3. Attached as Exhibit A is a true and correct copy of the Expert Report of
                          8
                               Dr. Jean Kulla, January 2021.
                          9
                                     4. Attached as Exhibit B is a true and correct copy of an excerpt from EAI’s
                       10
                               Updated Site Conceptual Model and Request for Low Risk Closure, Environmental
                       11
                       12 Audit, Inc., June 17, 2010, produced in discovery by Plaintiffs (PTFS00024509,
                       13 PTFS00024525-6).
                       14
                                     5. Attached as Exhibit C is a true and correct copy of Dr. Jean Kulla’s
                       15
                               Rebuttal of Mutch Expert Report.
                       16
                       17
                                     6. Attached as Exhibit D is a true and correct copy of a County of Los

                       18 Angeles Public Health document titled “Residential Soil Sampling, Chromium 6 in
                       19 the City of Paramount,” Table 1, p. 6, showing 64 mg/kg as background level for
                       20
                               Chromium).
                       21
                                     7. Attached as Exhibit E are a true and correct copies of excerpts from the
                       22
                       23 transcripts of Mr. Mutch’s depositions.
                       24            8. Attached as Exhibit F is an excerpt from “Phase II Preliminary
                       25 Contamination Assessment,” PSI, Aug. 18, 1994, (PTFS00022790,
                       26
                               PTFS00022803).
                       27
                                     9. Attached as Exhibit G is an excerpt from “Subsurface Investigation
                       28
WACTOR & WICK LLP
3640 Grand Avenue, Suite 200                                               -2-
     Oakland, CA 94610
                                         DECLARATION OF WILLIAM D. WICK ISO PATSOURAS PROPERTY
                                                  DEFENDANTS’ REPLY - MSJ AGAINST PLAINTIFFS
                                                    - Case No. 2:14-CV-06456 GW (Ex.)
                 Case 2:14-cv-06456-GW-E Document 963 Filed 04/15/21 Page 3 of 3 Page ID #:31576



                          1 Report,” EAI, Dec. 18, 1995 (PTFS00022570, PTFS00022647-648).
                          2          10. Attached as Exhibit H is an excerpt from “Supplemental Site
                          3
                               Assessment and First Quarter 2010 Ground Water Monitoring Report,” EAI, Feb.
                          4
                               10, 2020, p. 11.
                          5
                          6          11. Attached as Exhibit I is a true and correct copy of Dr. Kulla’s
                          7 groundwater contours (Exhibit 155 to Dr. Kulla’s deposition).
                          8
                                     12. Attached as Exhibit J is a true and correct copy of an AECOM letter to
                          9
                               the Los Angeles Regional Water Quality Control Board dated February 20, 2019,
                       10
                               including Figures 1 and 2, presenting a work plan for evaluating groundwater
                       11
                       12 conditions downgradient of Pilot’s former facility.
                       13            13. Attached as Exhibit K is a true and correct copy of an excerpt from the
                       14
                               San Francisco Bay Regional Water Quality Control Board “User’s Guide:
                       15
                               Derivation and Application of Environmental Screening Levels (ESLs),” INTERIM
                       16
                       17
                               FINAL 2019 (Revision 1).

                       18            I declare under penalty of perjury that the foregoing is true and correct to the
                       19 best of my knowledge and belief. Executed on April 15, 2021, in Oakland,
                       20
                               California.
                       21
                       22
                       23                                             /s/ William D. Wick
                                                                        WILLIAM D. WICK
                       24
                       25
                       26
                       27
                       28
WACTOR & WICK LLP
3640 Grand Avenue, Suite 200                                               -3-
     Oakland, CA 94610
                                         DECLARATION OF WILLIAM D. WICK ISO PATSOURAS PROPERTY
                                                  DEFENDANTS’ REPLY - MSJ AGAINST PLAINTIFFS
                                                    - Case No. 2:14-CV-06456 GW (Ex.)
